Filed 4/23/21 Dounel v. Duel CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 AMIR DOUNEL,

      Plaintiff and Appellant,                                         G058116

           v.                                                          (Super. Ct. No. 30-2013-00632134)

 EBRAHIM DUEL et al.,                                                  OPINION

      Defendants and Respondents.



                   Appeal from a judgment of the Superior Court of Orange County, Derek W.
Hunt, Judge. Reversed.
                   Lyle R. Mink for Plaintiff and Appellant.
                   Berokim & Duel and Kousha Berokim for Defendants and Respondents.
                                      *                  *                  *
              Plaintiff Amir Dounel appeals from a judgment in favor of defendants
Ebrahim Duel, Helda Duel, David Duel, Duel Family Limited Partnership and 3211 East
Mandeville, LLC (collectively Duel). Dounel had asserted legal and equitable claims
against Duel, but the trial court dismissed the legal claims for failure to bring them to trial
within five years. Following a court trial on the equitable claims, the court found in favor
of Duel. Dounel contends the judgment must be reversed because the trial court erred in
denying him his constitutional right to a jury trial. As explained below, we conclude the
trial court erred in dismissing Dounel’s legal claims. We also conclude a full reversal is
warranted because the equitable claims are factually intertwined with the legal claims and
Dounel was denied an opportunity to preserve his right to a jury trial. Accordingly, we
reverse.


                                               I
                        FACTUAL AND PROCEDURAL BACKGROUND
              On February 21, 2013, Dounel filed a complaint alleging causes of action
for: (1) breach of oral contract, (2) breach of fiduciary duty, (3) dissolution of
partnership, and (4) partition of real property. The complaint alleged Dounel and Duel
entered into an oral partnership agreement to own and operate a business related to two
real properties. Under the agreement, Dounel would have a one-quarter interest in one
property and a one-third interest in the other. Duel would rent the properties and pay
Dounel his share of the net profits. The complaint alleged Duel breached the partnership
agreement and breached his fiduciary duty as a partner by failing to pay Dounel or to
provide an accounting. It also asserted the partnership should be dissolved because
Duel’s breaches made it “not reasonably practical to carry on the business in
partnership.” As to the claim for partition of real properties, the complaint alleged
Dounel became a co-owner in the properties via two grant deeds executed by Duel, which
granted Dounel an interest in the properties in the same proportion as the partnership

                                              2
agreement. As a co-owner, Dounel sought partition to preserve his rights and because a
division in kind was not possible. On the legal claims for breach of oral contract and
breach of fiduciary duty, Dounel sought at least $1 million in damages, plus punitive
damages. On the equitable claims, Dounel sought dissolution of the partnership, an
accounting, appointment of a receiver, and partition of the real properties.
              On November 26, 2018, the trial court, sua sponte, dismissed without
prejudice all legal claims pursuant to the five-year statute of limitations set forth in Code
                                     1
of Civil Procedure section 583.310. The court ordered the remaining claims tried in two
phases: Phase 1 would be a “jury trial” on the existence of and potential dissolution of
oral partnership, and Phase 2 would be on the partition of real properties.
              On April 2, 2019, Dounel filed a “Memorandum of Points and Authorities
Regarding Jury Trial on Existence of Partnership.” In the memorandum, Dounel noted
that at the March 15, 2019, hearing on Duel’s motion for judgment on the pleadings, the
issue was raised whether there would be a jury trial on the existence of the oral
partnership alleged in the complaint. Dounel argued he was entitled to a jury trial on the
issue for two reasons. First, the “legal issue of the existence of a partnership” is not
barred by the five-year statute of limitations of section 583.310 because Duel had
stipulated to a section 583.310 waiver. Second, the existence of a partnership is a
question of fact for the jury or the court sitting as a jury (see Oscar Krenz Copper &
Brass Works, Inc. v. England (1930) 109 Cal.App. 747, 751), and since he (Dounel)
demanded a jury trial and posted the required jury fees, he was entitled to a jury trial on
the issue.
              On April 8, 2019, following arguments, the trial court ruled it would hold a
court trial on the issue of partnership. Following the court trial, the court found no
partnership was formed. On May 6, 2019, Duel served Dounel with a proposed judgment
1
  All further undesignated statutory references are to the Code of Civil Procedure, unless
otherwise designated.

                                              3
granting judgment in Duel’s favor on both the claims for “Existence of and Potential
Dissolution of Oral Partnership and Partition of Real Properties.” The proposed
statement also declared the recording of the grant deeds – which had granted Dounel
legal title to the properties – were null, void, and ineffective. Dounel objected to the
proposed judgment, arguing (1) no judgment could be entered because he had requested a
statement of decision, which had not been issued, and (2) the court never tried the issue
of partition.
                Dounel also moved for a new trial, arguing, among other grounds, that the
trial court prejudicially erred in dismissing the legal claims pursuant to the five-year
statute in section 583.310. Dounel argued the parties had stipulated to waive the five-
year statute, and the written waiver was “attached to defendants’ ex parte application to
continue the 2/5/18 trial date (which application was filed with the court on 1/26/18).”
                Subsequently, the trial court issued a statement of decision. The court
noted it was assigned the case on October 30, 2018, and briefly discussed its dismissal of
the legal claims on November 26, 2018. “In its pre-trial [sic] ruling on the 5-year statute,
the court had to address whether some causes of action would nevertheless legitimately
survive the expiration of that law if the subject matter still required resolution. This will
happen most frequently in equity cases . . . . By contrast causes of action at law are
generally more vulnerable to the 5-year statute. Consequently, several times before trial
got underway, most thoroughly on October 30, and November 26, 2018, the court had
expressly discussed this subject on the record with counsel, including its remark that a
                                2
jury might not be available.”
                In its statement of decision, the trial court stated the case was not a title
case. Rather, the evidence of the recorded grant deeds were admitted to prove the
existence of the partnership. After recounting the trial evidence, the court concluded
2
  The trial court noted that Dounel’s current attorney Mink had substituted into the case
on November 28, 2018, after the withdrawal of Dounel’s longtime earlier lawyer.

                                                4
Dounel failed to prove the existence of an oral partnership. The court then entered
judgment in favor of Duel on the partition and dissolution claims, consistent with the
proposed judgment, except it struck the declarations that the recording of the grant deeds
were null, void and ineffective.
              At the July 12, 2019, hearing on Dounel’s new trial motion, the trial court
stated it would not grant a new trial on the basis the legal claims were dismissed under
the five-year statute. The court recalled that it dismissed the claims pursuant to the
reasoning and holding in Bolsinger v. Marr (1969) 1 Cal.App.3d 267 (Bolsinger), and
Gaines v. Fidelity National Title Ins. Co. (2016) 62 Cal.4th 1081 (Gaines). It could not
recall prior counsel discussing the five-year statue. The court also noted trial counsel
never asked it to reconsider the dismissal order. Finally, the court stated it could not
locate the written stipulated waiver in the court records.
              Duel sought to amend the judgment to address Duel’s purported ownership
interest in the two real properties, arguing the partition claim sought to partition the two
properties. The court disagreed, stating the partition claim was for partition of the assets
of the partnership. It denied the motion to amend the judgment.


                                              II
                                         DISCUSSION
              Dounel contends the trial court erred in dismissing his legal claims and
denying him his constitutional right to a jury trial. (See Cal. Const., art. I, § 16 [“Trial by
jury is an inviolate right and shall be secured to all . . . .”].) As noted above, Dounel
alleged legal and equitable claims in his complaint. The trial court, however, dismissed
only the legal claims pursuant to the five-year limitations period in section 583.310.
Section 583.360, subdivision (a), provides that “[a]n action shall be dismissed by the
court on its own motion or on motion of the defendant, after notice to the parties, if the
action is not brought to trial within the time prescribed in this article.” Section 583.110

                                               5
defines an “‘[A]ction’” as including “an action commenced by cross-complaint or other
pleading that asserts a cause of action or claim for relief.” Thus, for the purposes of
section 583.360, an action is not the same as a cause of action. (Nassif v. Municipal
Court (1989) 214 Cal.App.3d 1294, 1298 [“An action is not limited to the complaint but
refers to the entire judicial proceeding at least through judgment and is generally
considered synonymous with ‘suit’”].) Pursuant to section 583.360, a trial court only can
dismiss an entire action, not individual causes of action asserted in a complaint.
              Gaines, supra, 62 Cal.4th 1081, and Bolsinger, supra, 1 Cal.App.3d 267,
do not support partial dismissal of an action. Indeed, in both cases, the entire action was
dismissed. (See Gaines, at p. 1087; Bolsinger, at p. 269.) The cases also do not discuss
partial dismissal. Rather, they discussed what circumstances would toll the five-year
statute. (See Gaines, at p. 1094 [stipulated request for continuance of trial did not toll
five-year statute]; Bolsinger, at p. 272 [filing of second action, cross-complaint and
consolidation order did not toll five-year statute of limitations].)
              The only recognized exception to a complete dismissal is where the
plaintiff amends his or her complaint to allege a new cause of action that does not relate
back to the original cause of action. Because the new cause of action could have been
brought in a new suit, the cause of action is subject to a different five-year period.
(Brumley v. FDCC California, Inc. (2007) 156 Cal.App.4th 312, 325-326.) Brumley is
inapplicable here because the legal and equitable claims were asserted in the original
complaint, and the claims involve the same set of operative facts between the same
defendants. Accordingly, the trial court acted in excess of its authority and abused its
discretion in dismissing only the legal claims. (See Van Keulen v. Cathay Pacific
Airways, Ltd. (2008) 162 Cal.App.4th 122, 131 [appellate court reviews a trial court’s
order granting dismissal for dilatory prosecution for an abuse of discretion]; Horsford v.
Board of Trustees of California State University (2005) 132 Cal.App.4th 359, 393



                                               6
[“‘Action that transgresses the confines of the applicable principles of law is outside the
scope of discretion and we call such action an “abuse” of discretion’”].)
               The trial court’s erroneous dismissal of the legal claims prejudicially denied
Dounel his constitutional right to a jury trial on the legal claims. “As a general
proposition, ‘[T]he jury trial is a matter of right in a civil action at law, but not in
equity.’” (C & K Engineering Contractors v. Amber Steel Co. (1978) 23 Cal.3d 1, 8,
quoting Southern Pac. Transportation Co. v. Superior Court (1976) 58 Cal.App.3d 433,
436.) “A jury trial must be granted where the gist of the action is legal.” (People v. One
1941 Chevrolet Coupe (1951) 37 Cal.2d 283, 299; see § 592 [“In actions for . . . breach
of contract, . . . an issue of fact must be tried by a jury, unless a jury trial is waived”].)
“Denial of the right to a jury trial is reversible error per se, and no showing of prejudice is
required of a party who lost at trial.” (Valley Crest Landscape Development, Inc. v.
Mission Pools of Escondido, Inc. (2015) 238 Cal.App.4th 468, 493.)
               Dounel also is entitled to a new trial on the equitable claims for several
reasons. First, on the partition claim, the record suggests the trial court tried a different
claim than was alleged in the complaint. While the complaint sought partition of real
properties based on Dounel’s status as a co-owner with legal title to the properties, the
trial court stated the claim was for partition of partnership assets. Second, “[a]n appellate
court may reverse a judgment in part and order a retrial of a single issue if it is distinct
and severable from the remaining issues. But where a limited retrial might be prejudicial
to either party, failure to grant a new trial on all related issues is an abuse of discretion.”
(Curties v. Hill Top Developers, Inc. (1993) 14 Cal.App.4th 1651, 1656-1657.) Here, the
equitable claims are factually intertwined with and related to the legal claims. Dounel
sought dissolution of the partnership because of Duel’s purported breaches of the oral
partnership contract, and Dounel testified he acquired legal title to the properties because
of the partnership. (See, e.g., Unilogic, Inc. v. Burroughs Corp. (1992) 10 Cal.App.4th
612, 622-623 [plaintiff was entitled to jury trial where defendant’s equitable defense was

                                                7
intertwined with the plaintiff’s legal claims and raised questions of fact and credibility
properly submitted to a jury].) Moreover, Dounel consistently has sought a jury trial on
all his claims. Had the trial court not erroneously dismissed the legal claims, Dounel
would have had the opportunity to preserve his right to a jury trial by abandoning the
equitable claims. (See Raedeke v. Gibraltar Sav. & Loan Assn. (1974) 10 Cal.3d 665,
671 [plaintiffs properly preserved right to jury trial by abandoning their equitable remedy
once trial court announced its intention to try the equitable issues first].)


                                              III
                                         DISPOSITION
              The judgment is reversed. Dounel is entitled to his costs on appeal.




                                                    MOORE, ACTING P.J.


WE CONCUR:



THOMPSON, J.



GOETHALS, J.




                                               8